Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office Action is in response to the amendment filed on 06/22/2022.  
		Currently, claims 1-4, 7, 10-11, 17-18 and 21-30 are pending.  

Claim Objections
Claim 21 (as well as claims 22-30 by dependence thereon) is objected to because of the following informalities:  in the second to last line the claim recites both “wherein entire of the first electrode” and “entire of the second electrode” and both of these recitations appear to be either typographical errors, translation errors, or not proper idiomatic English.  Or all three.  Appropriate correction is required, and suggestions will be made in the rejection under 35 U.S.C 112(b) which is triggered as well by this language and is addressed below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 (as well as claims 22-30 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "entire of the first electrode” and “entire of the second electrode" in the second to last line.  Under a first interpretation there is insufficient antecedent basis for these limitations in the claim if the applicant intends for these to be “an entirety of the first electrode” and “an entirety of the second electrode”.  Alternatively, under a second interpretation, the applicant may have meant to introduce “an entire [x] of the first electrode” where this would be filled with “portion” or “part” for the [x], and then the same for the second electrode language.  Here the office is not sure what exactly the applicant intended and will have to adopt one of the above interpretations, and as the office is obliged to adopt the broadest reasonable interpretation it must be the alternate one noted above (“an entire [portion/part] of the first electrode” and the same for the second electrode language).  The office notes additionally here that it appears from the applicant’s arguments that they may intend the former interpretation to be adopted, but the office cannot adopt such when it is obliged to adopt the broader of the two.  Further the office notes that good written description support and depiction in the drawings as yet submitted cannot be found for the former interpretation noted above at this time.   As this is the case, the office will suggest that the applicant consider carefully between the two interpretations above and ensure that either way they proceed they carefully consider whether it is fully supported by the originally filed application and is well depicted in the drawings.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 7, 11, 21-28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by a new Park et al. reference (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016).  
As to claim 1, Park shows in Fig. 13 a light-emitting device (note this device in Fig. 13 is the device prior to putting wavelength conversion layers etc. on the backside and singulating to end up with the Fig. 1-3 device so the top down view in Fig. 2 of most of the parts will remain the same and designations will be made below with that in mind; [0015]), comprising:
a substrate (see substrate; [0043]); 
an aluminum nitride (AlN) buffer layer (see buffer of AlN; [0047]) formed on the substrate; 
a first semiconductor layer comprising AlxGa(1-x)N (see layer 121 made of 3-N semiconductor with varying compositions of which here the office finds an embodiment with some Al but 0 Indium is immediately envisaged from the disclosure in this context; [0027]) formed on the aluminum nitride (AlN) buffer layer, wherein x>0; 
a semiconductor pillar (see the fat pillar made by the mesa in layers 122+123 for specifically LED 1’s side in Fig. 3’s view for easy viewing) formed on the first semiconductor layer, comprising a second semiconductor layer and an active layer (note layer 123 is second semiconductor layer and layer 122 is active layer; [0027] and [0028]), wherein the semiconductor pillar comprises an outmost periphery (note the periphery of this pillar now being designated will run up the left side, along the top, down through the left-middle side of the overall device, and then along the bottom in the Fig. 2 view for easy viewing, said in a more simply way, basically it is the mesa for the LED1 device made of 122+123 and it has an outer periphery seen in Fig. 2’s view); 
a first contact layer (see contact layer 141 of a first electrode in [0029]; note the office now designates all the little non-continuous parts of 141’s total layer as this overall layer and there are 6 such major parts in the top down view of Fig. 2, three for each LED) formed on the first semiconductor layer, wherein the first contact layer comprises a first contact portion (note the contact portion near where the cross section is taken on the left of Fig. 13 down 141, but here the office will designate as this contact portion just the part directly under the exact middle of the tiny dot 151, leaving the edgemost portion of the part of 141 that is outside the general vicinity of 151 in top down view not here designated as part of this portion; note the part of 141 that goes around the edge of the semicircular part of 141 near where 151 is will be designated as an additional part of the extending portions below; see Fig. 2’s top down view for best understanding of this designation of parts) and a first extending portion (note that there is an extending portion here designated to include the edges of 141 that are surrounding 151 in top down view and also the part that goes out away from the contact portion designated above as a line off to the right hand side, in the top down view of Fig. 2, where here the office will designation all of the little edge portions and little extending portions of all the parts of 141 in the top down view as one large extending portion as a whole), wherein the first extending portion surrounds the outermost periphery of the semiconductor pillar (note here that with the designations changed a bit as noted above then the six little non-continuous overall layer portions of the whole of layer 141’s extending portions, which are spread out three to each LED in the top down view, are here noted to surround at least the part of the outmost periphery of the pillar that includes 122+123 along the leg thereof which is running down the middle-left, as there will be portions of this overall 141 layer’s extending portion that will be on either side thereof right and left) and the first contact portion in a top view (note here that each of the first contact portions will have internal sidewalls of the “portions”, which make up the first contact portion itself, which run just slightly smaller in diameter than 151 in the top down view and each of those in turn is surrounded by the designated parts of the extending portions in the top down view, which make up the overall extending portion, that go around them); 
a first electrode contact layer (see layer 151 being a first metal layer as a first electrode contact layer and note the office will for now designate the one that is cut-through on the left side of Fig. 13; [0034]) contacting the first contact layer (note this is formed on 141); 
a second contact layer (see a second contact layer 142 of a second electrode in [0029]) formed on the second semiconductor layer of the semiconductor pillar (note this is formed on 123); 
a second electrode contact layer (see layer 152 being a second metal layer as a second electrode contact layer; [0034]) contacting the second contact layer, wherein the second electrode contact layer surrounds multiple sidewalls of the first electrode contact layer in the top view of the light-emitting device (note that 152 surrounds multiple sidewalls of the 151 noted above in the top down view); 
an insulating layer (see insulator 130; [0025]) formed on the first contact layer and the second contact layer (note this is formed on 141 and 142 when the device is in Fig. 13’s form, although perhaps not immediately touching each), comprising a first opening formed on the first contact portion (note the first opening right around where the part of 141 that has a cut through going through it on the left side of Fig. 13 is) of the first contact layer and a second opening (note the second opening right around where part 142 designated above is and formed generally on 142 in the Fig. 13 view) formed on the second contact layer; 
a first electrode (note 171 covers the first opening noted above; [0031]) covering the first opening; 
and a second electrode (see 172 covers the second opening [0037]) covering the second opening.

As to claim 7, Park shows a device wherein the first semiconductor layer is formed on a flat surface of the substrate (see the flat surface of the substrate on which 121 is formed).  

As to claim 11, Park shows a device wherein an aluminum (Al) composition percentage of the aluminum nitride (AlN) buffer layer is greater than that of AlxGa(1-x)N of the first semiconductor layer (note that when the first semiconductor layer is AlGaN as designated above the AlN buffer layer will have a higher Al composition percentage than it as it has partial Ga composition).  


As to claim 21, Park shows a light-emitting device, comprising: 
a substrate (see substrate; [0043]); 
a first semiconductor layer (see layer 121 made of 3-N semiconductor with varying compositions of which here the office finds an embodiment with some Al but 0 Indium, or some indium, is immediately envisaged from the disclosure in this context; [0027]) formed on the substrate; 
a plurality of semiconductor pillars (see the fat pillars made by the mesas in 120) formed on the first semiconductor layer, comprising a second semiconductor layer and an active layer (note layer 123 is second semiconductor layer and layer 122 is active layer; [0027] and [0028]); 
a first contact layer (see the lower layer of a multilayer contact layer 141 embodiment of a first electrode in [0029]) formed on the first semiconductor layer, wherein the first contact layer comprises a first contact portion (note the contact portion near where the cross section is taken on the left of Fig. 13 down 141, and note here that the office will designate a portion of this part 141 that is particularly down close to 121) disposed between the semiconductor pillars (note this being disposed between some of the fat pillars made by the mesas in 120), and the first contact layer comprises an outermost periphery (note the outermost periphery of the lower layer of the multilayer contact layer 141 above); 
a first electrode contact layer (see layer 151 being a first metal layer, here designated along with the top layer of a multilayer embodiment of 141 designated together as one large electrode structure/layer as a first electrode contact layer and note the office will for now designate the one that is cut-through on the left side of Fig. 13, where note that the upper multilayer part of 141 is here found to be covering all of the lower layer of 141; [0034]; further note here that it appears the office can in the alternate designate just the upper layer of the multilayer 141 structure here instead of designating 151+upper layer of 141 and all limitations will still be met it seems) contacting the first contact layer (note 151 touches 141); 
a second contact layer (see a second contact layer 142 of a second electrode in [0029])  formed on the second semiconductor layer of the plurality of semiconductor pillars (note that 142 is formed on the second semiconductor layer 123 of the plurality of pillars noted above); 
a second electrode contact layer (see layer 152 being a second metal layer as a second electrode contact layer; [0034]) contacting the second contact layer (note this contacts 142), wherein the second electrode contact layer surrounds multiple sidewalls of the first electrode contact layer in a top view of the light-emitting device; (note that 152 surrounds multiple sidewalls of 151+upper layer of multilayer 141 in the top down view of Fig. 2; note also as an alternate grounds of rejection if just the upper layer of a multilayer 141 stack then 152 surrounds multiple sidewalls of just the upper layer of multilayer 141 in the top down view of Fig. 2 as well in the alternate); 
an first insulating layer (see insulator 130; [0025]) formed on the first contact layer and the second contact layer (note this is formed on 141 and 142 in general in Fig. 13’s step), comprising a first opening (note the first opening right around where the part of 141 that has a cut through going through it on the left side of Fig. 13 is) formed on the first contact portion and a second opening (note the second opening right around where part 142 designated above is and formed generally on 142 in the Fig. 13 view) formed on the second contact layer; 
a second insulating layer (see second insulator 160; [0035]) is formed on the first insulating layer (note this is on 130) and comprises a third opening and a fourth opening (see the openings for 141/151 and 142/152 respectively in 160); 
a first electrode electrically connected to the first contact portion through the first opening and the third opening (note that 171 is electrically connected to the first contact portion noted above through the first opening and the third opening above; [0037]); and 
a second electrode electrically connected to the second contact layer through the fourth opening (note 172 is electrically connected to the second contact layer 142 through the fourth opening), (here note that the office has to adopt an interpretation in line with the second interpretation discussed in the rejection under 35 U.S.C 112(b) above), wherein entire of the first electrode (that is to say “an entire portion of the first electrode” as discussed in the rejection under 35 U.S.C 112(b) above) and entire of the second electrode (that is to say “an entire portion of the second electrode”) are located in the outermost periphery of the first contact layer in the top view of the light-emitting device (note there is an entire portion of both the parts 171 and 172 that is located directly above the outermost periphery of the first contact layer as designated above, in the top down view of the overall light emitting device; note this somewhat broad interpretation must be adopted in view of the rejection above under 35 U.S.C 112(b)).  


As to claim 22, Park shows a light-emitting device wherein the first contact layer further comprises one or more of first contact portions and a plurality of first extending portions connected to each other (note that 141 includes several portions thereof that contact 121 as in the cut-away of Fig. 13 but seen from the Fig. 2 view, and note that there are a plurality of first extending portions extending from each of these away from the cut-away view into the page which are connected thereto so that they are connected to each other).  

As to claim 23, Park shows a device wherein one of the first contact portions comprises a width larger than a width of one of the first extending portions (note that the 141’s appear to be a bit fatter at the locations where the cut away is taken than the parts of 141 that extend away from where the cut away is taken in the top down view of Fig. 2; alternately here the office will just designate a non-total width of one of the first extending portions to compare against the total width of the first contact portion designated such that it is the larger of the two).  

As to claim 24, Park shows a device wherein the first contact layer is covered by the first electrode and the second electrode (note that the first contact layer 141 as a whole is covered by 171 and 172).  

As to claim 25, Park shows a device wherein the first insulating layer covers the first extending portions (note that the layer 130 appears to cover the first extending portions, at least from the sides).  

As to claim 26, Park shows a device wherein the first contact layer comprises chromium (Cr) aluminum (Al) (note Al used for 141 in [0030]), or titanium (Ti).  

As to claim 27, Park shows a device wherein the first electrode contact layer covers all of the first contact layer or the second electrode contact layer covers all of the second contact laver (note 152 appears to cover all of 142).  

As to claim 28, Park shows a device wherein the first electrode is electrically connected to the first semiconductor layer via the first electrode contact layer (note 171 is connected to 121 via 151), and the second electrode is electrically connected to the second semiconductor layer via the second electrode contact layer (see 172 being connected electrically to 123 via 152).  

As to claim 30, Park shows a device wherein the second contact layer comprises a transparent conductive material (see 142 made of transparent conductive oxide; [0030]).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016) in view of Adivarahan et al. (“Adivarahan” Adivarahan, V. “Sub-Milliwatt Power III-N Light Emitting Diodes at 285 nm” Jpn. J. Appl. Phys. Vol. 41 Part 2, No 4B 04/15/2002 pp. L435-L436).
As to claim 2, Park shows the device above as to claim 1, but fails to show wherein 0.3<x<0.8 in the AlGaN.  

Adivarahan shows a n type layer for a 3-N LED structure having an Al concentration of .4 (see n+ -Al0.4Ga0.6N layer in the second paragraph of page L435, this is the fourth layer down in Fig. 1).  

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the .4 Al concentration AlGaN layer taught by Adivarahan to have made the layer 121 of Park with the motivation of providing a base layer on which an appropriate active and p type layer can then be put in order to adjust the peak emission of the device to specifically 285 nm (note they have made a n/active/p stack explicitly for emission at 285nm in Fig. 1; first paragraph of page L435 tells what they are explicitly making with their stack).  

The office also notes that this grounds of rejection can also be made for claim 1 as well in the alternative to the anticipation rejection of claim 1 above.  


As to claim 3, Park shows the device above, but fails to show wherein 0.35<x<0.7 in the AlGaN.

Adivarahan shows a n type layer for a 3-N LED structure having an Al concentration of .4 (see n+ -Al0.4Ga0.6N layer in the second paragraph of page L435, this is the fourth layer down in Fig. 1).  

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the .4 Al concentration AlGaN layer taught by Adivarahan to have made the layer 121 of Park with the motivation of providing a base layer on which an appropriate active and p type layer can then be put in order to adjust the peak emission of the device to specifically 285 nm (note they have made a n/active/p stack explicitly for emission at 285nm in Fig. 1; first paragraph of page L435 tells what they are explicitly making with their stack).  

As to claim 4, Park shows the device above, but fails to show wherein 0.4<x<0.6.

Adivarahan shows a n type layer for a 3-N LED structure having an Al concentration of .4 (see n+ -Al0.4Ga0.6N layer in the second paragraph of page L435, this is the fourth layer down in Fig. 1).  

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the .4 Al concentration AlGaN layer taught by Adivarahan to have made the layer 121 of Park with the motivation of providing a base layer on which an appropriate active and p type layer can then be put in order to adjust the peak emission of the device to specifically 285 nm (note they have made a n/active/p stack explicitly for emission at 285nm in Fig. 1; first paragraph of page L435 tells what they are explicitly making with their stack).  


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016) in view of Jang et al. (“Jang” US 2018/0323343 published 11/08/2018).
As to claim 10, Park shows a device as noted above for claim 1, but fails to show the device being specifically one wherein the aluminum nitride (AlN) buffer layer comprises a thickness greater than 2500 nm.  

Jang shows making an AlN buffer layer at a thickness greater than 2500 nm (see 3.79 um for buffer layer thickness; [0046]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 3.79 um buffer layer thickness as taught by Jang to have made the buffer layer in Park with the motivation of using real life dimensions to make the layers that were left generic in Park (see Park leaves the dimensions generic but Jang specifics real life dimensions to use for such layers).  


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016) in view of Adivarahan et al. (“Adivarahan” Adivarahan, V. “Sub-Milliwatt Power III-N Light Emitting Diodes at 285 nm” Jpn. J. Appl. Phys. Vol. 41 04/2002 pp. L435-L436) with supporting evidence from Hirayama et al. (“Hirayama” Hirayama “222-282 nm AlGaN and InAlGaN-based deep-UV LEDs fabricated on high-quality AlN on sapphire” Phys. Status Solidi A 206 No. 6 06/2009 pp. 1176-1182).  
As to claim 17, Park shows the device as related for claim 1 above, wherein the device is one wherein the active layer comprises one or more well layers and one or more barrier layers alternatively stacked (note the MQW structure for 122; [0027]), but fails to show the device being one wherein the one or more well layers comprise AlxGa1-xN and 0.2<x<0.4, and the one or more barrier layers comprise AlyGa1-yN and 0.4<y<0.7.

Adivarahan shows making an active layer comprising one or more well layers wherein the well layer comprises AlxGa1-xN and 0.2<x<0.4 (see the one well layer with .32 Al concentration in the Single Quantum Well structure in between two barrier layers above and below it; second paragraph of page L435) and one or more barrier layers that comprise AlyGa1-yN (see the capping/additional barrier layer with .4 Al conc. AlGaN; second paragraph of page L435).   

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the well layer Al concentration as taught by Adivarahan to have made the well Al concentration of the well layer(s) in Park along with a cap/barrier .4 Al conc. AlGaN layer, with the motivation of adjusting the emission wavelength (note that the concentrations of Al in these MQW or SQW structures are part of determining the wavelength output by the active layer and changing the Al will modify the wavelength output; see the different concentration in Adivarahan from that in the generic layers of Jang and note Hirayama cited above showing how the different Al concentrations affect the wavelengths output in various similar test structures in Table 1 of page 132 as supporting evidence and note that Adivarahan successfully made 285 nm).  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016) in view of Tang et al. (“Tang” US 2019/0006821 published 01/03/2019 with a provisional date for the provisional application being 06/29/2017).  
As to claim 18, Park shows the device as related above for claim 1, but fails to show the device being one wherein an UV light comprising a wavelength shorter than 370 nm is emitted from the light-emitting device.  

Tang shows a AlGaN based UV LED with emission wavelength short than 360 nm (see UV AlGaN LED with 265 nm wavelength emission achieved; [0073] in main Tang pgpub reference and see also [0056] for written description for the same part in the provisional document back to the provisional date).  

It would have been obvious one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 265 nm emission wavelength as taught by Tang to have made the emission wavelength of the device in Park with the motivation of using the device for deep UV applications (see 265 nm getting into the deep UV band for use in deep UV applications; [0060] in the pgpub and [0043] in the provisional).  


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park” US 2017/0365739 published 12/21/2017 and dated 06/21/2016) and further in view of Won Cheol (US 2017/0288088 filed on 03/30/2016).  
As to claim 29, Park shows the device above for claim 21 but fails to show it being a device wherein the first insulating layer comprises two or more layers having different refractive indexes alternately stacked to form a Distributed Bragg reflector (DBR) (this being because 130 is a singular material layer in Park).  

Won Cheol shows an insulating layer that comprises two or more layers having different refractive indexes alternately stacked to form a DBR (see the DBR layer 33 being made as the lower insulating layer towards the semiconductor layers in Fig. 2; [0071]; and note also a more generic motivation is to make this layer reflective to control the output of light generically).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the DBR materials for an insulator material as taught by Won Cheol to have made the insulating layer 130 in Park with the motivation of controlling the output of light by reflection of one of the colors blue, green or red (see controlling the light that gets output where by reflection of blue, green or red in [0071]; and note also a more generic motivation is to make this layer reflective to control the output of light generically).  


Response to Arguments
Applicant’s arguments with respect to the claim(s) rejected above are noted, and the formal grounds of rejection under the old designations of parts are withdrawn.  However, very similar grounds of rejection with slightly altered designations of parts in the reference have been made above.  
Regarding claim 1, the office notes for the applicant that changing the designation of the pillar from the overall mesa structure in the 739’ reference’s Fig. 2/3 to just the mesa of LED 1’s parts 122+123 and then changing the designation of the little part of 141 from just the one previously being used to all the six major portions of overall layer 141 in Fig. 2’s top down view will end up having the now recited surrounding of the outmost periphery of the semiconductor pillar being easily found in the reference.  This being because the semiconductor pillar as redesignated above will have part of its outmost periphery that will be running down the middle of the overall device in Fig. 2 between LED 1 and 2 and that part having the surrounding done to it will suffice for this now non-continuous surrounding (as newly amended).  
Similarly regarding claim 21, the redesignations of parts above should be sufficient to address the situation after the claims are construed in line with the claim construction noted above in the section on 35 U.S.C 112(b).  The office notes that the apparent typographical or translation issue leads to an interpretation of the claim that may be broader than what the applicant intends.  And under that interpretation the claim limitations are met.  The office notes that should the applicant adopt the more narrow language suggested in the rejection under 35 U.S.C 112(b) above in order to tighten up the grammar/fix the typographical issue etc. then it is suggested to ensure that such has good written description support and is well depicted in the drawings as the office at present does not see such language being well supported or well depicted in the drawings.  With that being said, if the limitations were corrected and tightened up, and have good written description support and are well shown in the drawings the office will likely agree with the overall argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891